 In the Matter of HUMISTON-KEELING & Co., EMPLOYERandLOCAL 208,WAREHOUSE AND DISTRIBUTION `WORKERS UNION (ILIVU-CIO),PETITIONERCase No. 13-R-1j354.-Decided June 11, 1947Bippus,Rose, Burt dPierce. by Mr. G. D. Rose,of Chicago,Ill., forthe Employer.Meyer, Meyer d Rothstein,byMr. David B. Rothstein,of Chicago,Ill., for the Petitioner.Mr. DanielD. Carmell, byMessrs. Joseph E. GubbinsandJohn N.Thibeau,of Chicago, Ill., for the Intervenor.Mr. Bernard L. Balicer,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Chicago,Illinois, onApril 25, 1947, before Gustav B. Erickson, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the National LaborRelationsBoard makes the following :FINDINGSOr FACTI.THE BUSINESS OF THE EMPLOYERThe Employer is an Illinois corporation engaged in the warehousingand wholesale distribution of drugs, and pharmaceuticals. Its pur-chases areannually in excess of $100,000, of which 75 percent isshipped to its Chicago, Illinois, plant, from points outside the Stateof Illinois.The annual sales of the Employer exceed $100,000 in value,of which 25 percent is made and shipped outside the Stateof Illinois.The Employer admits and we find that it is engagedin commercewithin the meaning of the National Labor Relations Act.74 N. L.R. B., No. 14.52 HUMISTON-KEELING & Co.11.TBE ORGANIZATIONSINVOLVED53The Petitioner is a labor organization affiliated with the Congressof Industrial Organizations,claiming to represent employees of theEmployer.Ice Cream Driversand Inside Workers Union,Local 717 of theInternational Brotherhood of Teamsters,herein called the Intervenor,isa labor organization affiliated with the American Federation ofLabor, clamingto represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONeThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the Pe-titioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section `2 ((;) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner desires a unit of all warehouse employees, includingshipping and receiving department employees and porters, but ex-cluding office clerical employees, truck drivers, and supervisory em-ployees.1The Intervenor agrees generally to the unit sought by thePetitioner, but contends that the shipping and receiving employeesconstitute a separate appropriate unit.The Employer takes no posi-tion regarding the appropriate unit.The Employer's warehouse is organized on a production-line basis.Upon receipt, merchandise is generally stored in the warehouse de-partment.Orders are then assembled, checked, and packed for ship-ment.The record is clear that the various activities at the Employ-er'swarehouse constitute parts of a closely integrated operation andthat the skills required of the shipping and receiving employees inthe performance of their duties do not differ to any substantial degreefrom those of the other wareliou.je employees.While the Board has,on occasion, found units limited to shipping and similar employeesappropriate where no union was seeking to represent them in a plant-wide unit,2 in view of the integrated character of the Employer's oper-ations, the lack of distinguishing skills on the part of the employeesinvolved and the fact that the Petitioner is seeking to represent theemployees on a plant-wide basis, we are of the opinion that it would be,'There are approximately 90 employees in the unit sought by Petitioner.2Matter of Wells Aircraft Parts Company,61 N. L. R. B. 1331;Matter of F J KressBox Company,64 N. L R. B 124 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDinappropriate to establish a unit confined to employees in the ship-ping and receiving department.Accordingly, we shall include theshipping and receiving employees in the over-all warehouse unithereinafter found appropriate.3We find that all warehouse employees, including shipping and re-ceiving department employees and porters, but excluding office cleri-cal employees, truck drivers, and supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 4As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Humiston-Keeling & Co., Chicago,Illinois, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Di-rector for the Thirteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Sections 203.55and 203.56, of National Labor Relations Board Rules and Regula-tions-Series 4, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including em-ployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the. United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether theydesire to be represented by Local 208, Warehouse lid DistributionWorkers Union (ILWU-CIO), or by Ice Cream Drivers and InsideWorkers Union, Local 717, of the International Brotherhood ofTeamsters, A. F. of L., for the purposes of collective bargaining, orby neither.°CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.aK-D Lamp Division, Noma Electric Corporation of'Maryland,71 N L R B 704.4Any participant in the election herein may, upon its prompt request to, and approvalthereof by,the Regional Director,have its name removed from the ballot.